          Case 1:20-cv-01007-SH Document 18 Filed 05/25/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION
 MIGUEL MALDONADO,                               §
            Plaintiff                            §
                                                 §
    v.                                           §
                                                 §
 SWIFT TRANSPORTATION                            §      Case No. 1:20-CV-1007-SH
 COMPANY, INC.,                                  §
            Defendant                            §

                                      FINAL JUDGMENT

   Before this Court is the Plaintiff’s Agreed Rule 41(a) Stipulation of Dismissal of Claims

Against Defendants, filed May 25, 2021 (Dkt. 17). Plaintiff Miguel Maldonado moves to dismiss

all claims in this lawsuit against Defendant Swift Transportation Company, Inc. with prejudice.

Accordingly, the Court HEREBY GRANTS the Agreed Rule 41(a) Stipulation of Dismissal and

DISMISSES all claims in this lawsuit with prejudice.

   The Court FURTHER ORDERS that all court settings are cancelled, any pending motions

are DISMISSED as moot, and that the Clerk of Court CLOSE this case.

   SIGNED May 25, 2021.




                                                     SUSAN HIGHTOWER
                                                     UNITED STATES MAGISTRATE JUDGE
